Title: Notes concerning Preparations for the Expedition against Portsmouth, [ca. 3 March 1781]
From: Jefferson, Thomas
To: 



[ca. 3 March 1781]

The Commissary undertakes with confidence that the number of rations required shall be in readiness at Wmsburg. and Suffolk by the time required.  Capt. Irish is about the mortars. Capt. Bohannan with four carpenters are engaged in making cannon carriages: we are setting Capt. Roane with some others about others of the cannon. The Smith thinks his part will be in readiness by the 7th. inst. Vessels we are assured will be ready to transport the whole when prepared.
The assembly shall be instantly applied to for authority to impress vessels.
The orders for the 1100 militia went out on the evening of the 1st. inst. to the counties of Pr. George 125, Sussex 175, Southampton 219, I. of Wight 150, Nansemond 161, Surry 95, Charles City 71, New Kent 104, to be at Genl. Muhlenberg’s camp by the 5th. or at furthest the 6th. inst.
The transportation of the shells from Newcastle is in the hands of the Continental Q. M.
Militia are ordered from James City, Wmsburg, York, Warwick and Elizabeth city to guard the neck with the arms from Gloucester.
Cartouch boxes are in Capt. Irishe’s possession.
